UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7055


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICKY LEE COPELAND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:10-cr-00035-REP-1)


Submitted:   January 13, 2014             Decided:   January 28, 2014


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Copeland, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky Lee Copeland appeals the district court’s order

denying his motion for reconsideration or, in the alternative,

renewed    motion     for        a    sentence     reduction    under      18   U.S.C.

§ 3582(c)(2) (2012).             We have reviewed the record and find no

reversible error.          Accordingly, we affirm substantially for the

reasons    stated     by    the       district     court.      United      States     v.

Copeland, No. 3:10-cr-00035-REP-1 (E.D. Va. June 20, 2013); see

also United States v. Black, 737 F.3d 280, 287 (4th Cir. 2013)

(holding that § 3582(c)(2) does not provide means to apply Fair

Sentencing Act (“FSA”) minimums to defendants sentenced before

FSA’s effective date); United States v. Blewett, __ F.3d __,

2013 WL 6231727, at *2 (6th Cir. Dec. 3, 2013) (en banc) (Nos.

12-5226,       12-5582)    (vacating       panel    opinion    and   holding        that

“(1) the Fair Sentencing Act’s new mandatory minimums do not

apply     to     defendants          sentenced      before     it    took       effect;

(2) § 3582(c)(2) does not provide a vehicle for circumventing

that interpretation; and (3) the Constitution does not provide a

basis for blocking it”).              We further deny Copeland’s request for

appointment of counsel.

               We dispense with oral argument because the facts and

legal   contentions        are       adequately    presented    in   the    materials




                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3